The judgment of the Supreme Court was entered,
Per Curiam.
— We think the conditions printed upon the policy form a part of its terms. Not only do they, in fact, appear upon the instrument itself, accepted by the assured, and presumably were noticed by him, but they are referred to in the body of the policy, which declares that payment is to be made sixty days after the notice, proof and adjustment of the loss, “in conformity to the conditions annexed to this policy.” The assured was thus referred to the “annexed conditions,” in order to find those affecting the payment of his loss, and necessarily must discover the others in doing so. It would be going too far to say that he did not accept his policy affected by the conditions printed upon it, and thus referred to. Under the 17th condition the policy ceases ipso facto, when the insured property is levied upon, or taken into possession or custody, under any proceeding in law or equity. The next clause is, “ and should there, during the life of this policy, an encumbrance fall or be executed upon the property insured, sufficient to reduce the real interest of the insured in the same to a sum only equal to *230or below the amount insured, and he neglect or fail to obtain the consent of the company thereto, then and in that case the policy shall he void.” The former clause having relation to an act of law, this is intended to protect the company against the. act of the assured himself. Hence, if he suffer a judgment to be entered against him, the encumbrance falls, and if he executes a mortgage, it is executed upon the property, and he must give notice and obtain consent; or, otherwise, if the encumbrance gives another a right, and lessens his own interest in the property to a sum not exceeding the amount in the policy, he forfeits his policy.
Judgment affirmed.